NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

BAOJIN CUI,                                      No. 12-72540

               Petitioner,                       Agency No. A087-604-891

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Baojin Cui, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      With respect to Cui’s claims for relief based on religion, substantial

evidence supports the BIA’s adverse credibility determination based on significant

omissions from Cui’s testimony of details regarding his reasons for fearing a return

to China. See Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011); Shrestha,

590 F.3d at 1048 (adverse credibility determination was reasonable under the

REAL ID Act’s “totality of the circumstances” standard). We reject Cui’s

contentions that the agency relied on conjecture and inadequately explained its

reasoning. In the absence of credible testimony, Cui’s claims for asylum and

withholding of removal based on religion fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      With respect to Cui’s claims for relief based on China’s coercive population

control policy, substantial evidence supports the BIA’s determination that Cui

failed to demonstrate resistance to the policy. See 8 U.S.C. § 1101(a)(42)(B);

Jiang v. Holder, 611 F.3d 1086, 1094 (9th Cir. 2010) (petitioner “must provide

evidence of resistance” in order to qualify for asylum based on spouse’s forced


                                          2                                    12-72540
abortion). Accordingly, Cui’s claims for asylum and withholding of removal based

on China’s population control policy fail.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Cui failed to establish it is more likely than not he will be tortured if

removed to China. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                             3                                      12-72540